 In the Matter Of CENTRAL TOWER, INC.andCATHERINEFERRARE ANDMARY BERNATT, AS INDIVIDUALSCase No. 8-CA-76.-Decided June 20, 1949DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge filed by Catherine Ferrare and Mary Bernatt, asindividuals, the General Counsel of the National Labor RelationsBoard, herein called respectively the General Counsel and the Board,by the Regional Director of the Eighth Region (Cleveland, Ohio)issued his complaint dated January 11, 1949, against Central Tower,Inc.,Youngstown, Ohio, herein called the Respondent, alleging thatthe Respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (a) (1)and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, as amended, 61 Stat. 136, herein called the Act.Copies of thecomplaint and the charge were duly served upon the Respondent.On February 7, 1949, the Respondent filed its answer to the com-plaint, denying the commission of any of the alleged unfair labor prac-tices and contending that the Board should not assert jurisdiction overits operations.At the same time the Respondent filed a motion,applying for an order of the Board refusing to assert jurisdiction inthe case and dismissing the complaint.On February 7, 1949, theRegional Director referred the motion to the Trial Examiner whowould conduct the hearing in the case.Pursuant to notice, a hearing was held on February 23, 1949, atYoungstown, Ohio, before Eugene E. Dixon, the Trial Examinerdesignated by the Chief Trial Examiner.The General Counsel, theRespondent, and Catherine Ferrare were represented by counsel atthe hearing.The Trial Examiner received in evidence the complaint,answer, and other formal documents in the case, a stipulation as tofacts concerning the effect of the Respondent's operations upon com-merce, and the testimony of one witness offered by the Respondent84 N. L. R. B., No. 46.357 358DECISIONSOF NATIONALLABOR RELATIONS BOARDto show that during a 2-day strike in May 1948 the Respondent con-tinued to operate the facilities of its building.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issue of theBoard's jurisdiction over the Respondent's operations.The TrialExaminer received no evidence as to the merits of the unfair laborpractice charges.He heard oral argument upon the Respondentsmotion to dismiss the complaint, and sustained the motion.Thereafter the General Counsel filed a request for review of theTrial Examiner's dismissal of the complaint, a brief in support of hisrequest for review, and a request for oral argument before the Board.The Respondent filed a brief in support of the Trial Examiner's ruling.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The request of the General Counsel fororal argument is hereby denied, as the record and briefs, in our opinion,adequately present the issues and the positions of the parties.TheBoard has considered the General Counsel's request for review, the-briefs filed, and the entire record in the case, and hereby denies theGeneral Counsel's request that the ruling of the Trial Examiner dis-missingthe complaint be reversed, and makes the following :FINDINGS OF FACTTHE BUSINESS OF THE RESPONDENTThe Respondent, an Ohio corporation, operates a general officebuilding in Youngstown, Ohio. The building contains approximately53,000 square feet of rentable space.The Respondent services thestairways, halls, lobby, and elevators of the building, but does nothandle the delivery of freight, packages, or mail to the tenants.TheRespondent buys all its maintenance supplies locally.The Respondent's building houses approximately 100 tenants, allexcept one of whom are month-to-month tenants.Among the, tenantsare local professional and businessmen and certain companies whoseoperations affect commerce within the meaning of the Act.Thelatter companies-including a strip mining and limestone grindingcompany, a jobbing subsidiary of the United States Steel Corporation,a coal mining company, insurance agencies, and manufacturers ofcomptometers, hearing aids, and dental supplies-maintain executive,sales, or service offices in the Respondent's building.None of themperforms any production work in the building.1Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers inconnection with this case to a three-member panel [Members Houston, Reynolds,and Murdock]. CENTRAL TOWER, INC.359Upon these facts we conclude that the Respondent's operation ofa generaloffice building is essentially local in character.Withoutdeciding whether the Respondent's operations affect commerce withinthe meaning of the Act, we find that it will not effectuate the policiesof the Act to assert jurisdiction in this case .2Accordingly, we affirmthe Trial Examiner!s dismissal of the,complaint and deny the GeneralCounsel's request that his ruling _be reversed.3ORDERIT IS HEREBY ORDERED that the General Counsel's request that theBoard reverse the Trial Examiner's dismissal of the complaint in thiscasebe, and it hereby is, denied;AND IT IS FURTHER ORDERED that the complaint against CentralTower, Inc., Youngstown, Ohio, be, and it hereby is, dismissed.S SeeMidland Building Company,78 N. L.R B 1243.'We find no merit in the General Counsel's contentionthatwe cannot determine whetherto assert jurisdiction over the Respondent's operations until we have considered the meritsof the unfair labor practices alleged in the complaint.We also reject the contention that,they General,Counsel has exclusiveauthority,toodeci4e whetherto assert jurisdiction in acomplaint case. See H.W. Smithd/b/a A-1Photo Service,83 N L. R. B. 564.